Filed 8/19/22 In re C.S. CA2/3
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on
opinions not certified for publication or ordered published, except as specified by rule
8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
           SECOND APPELLATE DISTRICT
                 DIVISION THREE

 In re C.S., a Person Coming Under the                             B318139
 Juvenile Court Law.
 _____________________________________
 LOS ANGELES COUNTY                                                (Los Angeles County
 DEPARTMENT OF CHILDREN AND                                        Super. Ct. No. 19LJJP00495A)
 FAMILY SERVICES,

          Plaintiff and Respondent,

          v.

 ANDREA S.,

          Defendant and Appellant.


      APPEAL from an order of the Superior Court of
Los Angeles County, Stephanie M. Davis, Commissioner.
Affirmed.
      Jesse McGowan, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Dawyn R. Harrison, Acting County Counsel, Kim Nemoy,
Assistant County Counsel, Stephen Watson, Deputy County
Counsel for Plaintiff and Respondent.
                  ‗‗‗‗‗‗‗‗‗‗‗‗‗‗‗‗‗‗‗‗‗‗‗‗‗‗‗‗

       Andrea S. (mother) appeals from an order terminating
parental rights to her son, C.S. Mother contends the Los Angeles
County Department of Children and Family Services (DCFS)
failed to adequately investigate the possible Indian ancestry of
alleged father Kenneth R. in the manner required by the Indian
Child Welfare Act of 1978 (ICWA) (25 U.S.C. § 1901 et seq.) and
related state law. We find no error, and thus we will affirm.
      FACTUAL AND PROCEDURAL BACKGROUND
I.    Petition and detention; mother’s failure to reunify.
       C.S. was born in July 2019 and was detained and placed in
foster care when he was five days old. On July 23, 2019, DCFS
filed a petition alleging that C.S. was a juvenile court dependent
pursuant to Welfare and Institutions Code 1 section 300,
subdivision (b) because mother had a history of substance abuse,
was a current abuser of marijuana, and had a history of mental
and emotional problems, including diagnoses of schizoaffective
disorder, anxiety, depression, disorganized thoughts, paranoia,
and auditory and visual hallucinations.
       On September 30, 2019, the juvenile court sustained the
allegations of the petition and declared C.S. a juvenile court
dependent. The court ordered C.S. removed from mother and
granted mother reunification services and monitored visits.




1    All subsequent undesignated statutory references are to
the Welfare and Institutions Code.




                                 2
      On December 9, 2020, the juvenile court terminated
mother’s reunification services and set a hearing to consider
terminating parental rights.
II.   Parentage and ICWA inquiries.
       A father was not present at C.S.’s birth and was not named
on C.S.’s birth certificate. While in the hospital, mother said she
“preferred not to say who the Father is” and would ask for a
paternity test if anyone claimed to be C.S.’s father. Mother’s
adult daughter, Alexis, said she believed C.S.’s father was
Kenneth R., but when mother was asked about Kenneth, she said
only that she did not want him around because he had hit her. A
children’s social worker (CSW) attempted to reach Kenneth at his
last known phone number, but the woman who answered the
phone said no one by that name lived there.
       At a July 24, 2019 detention hearing, mother filled out a
parentage questionnaire in which she identified Kenneth as the
probable father, but said she and Kenneth were not married and
had not lived together. Mother said Kenneth had not signed
C.S.’s birth certificate or other paperwork naming him as C.S.’s
father, had not held himself out as C.S.’s father, had not received
C.S. into his home, had not helped support C.S. financially, and
had not taken a paternity test. Mother said she was married to
Fred S., from whom she had separated in about 2011 but had
never divorced. Mother also filled out an ICWA-020 form in
which she stated she had no Indian ancestry as far as she knew.
       Based on mother’s disclosures, the court deferred a finding
of paternity pending “the appearance of the father.” The court
further found it did not have reason to know C.S. was an Indian
child or that ICWA applied through mother’s family. Mother was




                                 3
instructed to keep the court aware of any new information
relating to C.S.’s possible ICWA status.
       In late July 2019, DCFS conducted a due diligence search
for Kenneth and identified five possible addresses, eight
telephone numbers, and one email address. A CSW tried
unsuccessfully to reach Kenneth at each of the eight phone
numbers, mailed contact letters to the addresses, and sent an
email to the email address. The CSW also spoke to mother’s
estranged husband, Fred S., who said he had not talked to
mother in years.
       Kenneth contacted a CSW on August 14, 2019. He was
homeless but provided an address where he could receive mail.
He said he would like a paternity test because he “think[s]” C.S.
is his child. He admitted being “mentally unstable” and smoking
marijuana regularly. With regard to ICWA, he said, “I have
Native American Heritage, Cherokee was not found to be
eligible.” DCFS attempted to serve Kenneth at the address
provided; notice was returned as unclaimed.
       At the September 30, 2019 jurisdiction/disposition hearing,
the court found Kenneth and Fred to be “alleged only, non-
custodial” fathers, and therefore not entitled to reunification
services.
       Kenneth did not contact DCFS again for nearly two years
and never appeared at a hearing. On May 1, 2021, Kenneth
called the CSW to request photos of C.S. The CSW encouraged
Kenneth to appear at the July 7, 2021 hearing, noting that he
could request photos then. Kenneth responded that he was
“currently on the run because I have a warrant for my arrest in
Los Angeles County.” He was living in Northern California with




                                4
the mother of his older children, who was “not too happy” that he
was C.S.’s alleged father.
      On July 7, 2021, the juvenile court terminated the parental
rights of “Andrea [S.], Fred [S.], Kenneth [R.] . . . and anyone else
that claims to be a parent to this child.” Mother timely appealed
from the order terminating parental rights.
                           DISCUSSION
       Mother’s sole contention on appeal is that DCFS failed to
discharge its duty of inquiry under ICWA because it did not
investigate Kenneth’s claim of Cherokee ancestry or provide
informal notice of the dependency proceeding to the Cherokee
tribes. For the reasons that follow, mother’s claim lacks merit.
       ICWA was enacted “ ‘to protect the best interests of Indian
children and to promote the stability and security of Indian tribes
and families by the establishment of minimum Federal standards
for the removal of Indian children from their families and the
placement of such children in foster or adoptive homes which will
reflect the unique values of Indian culture . . . .’ [Citation.]”
(In re Isaiah W. (2016) 1 Cal.5th 1, 8 (Isaiah W.); see 25 U.S.C.
§ 1902.) The statute applies to “child custody proceeding[s]”––
that is, to actions that may result “in the termination of the
parent-child relationship.” (25 U.S.C. § 1903(1)(ii).)
       “Juvenile courts and child protective agencies have ‘an
affirmative and continuing duty to inquire’ whether a dependent
child is or may be an Indian child.” (In re Michael V. (2016)
3 Cal.App.5th 225, 233; see also Isaiah W., supra, 1 Cal.5th at
pp. 9–11; § 224.2, subd. (a).) An “Indian child” is “any unmarried
person who is under age eighteen and is either (a) a member of
an Indian tribe or (b) is eligible for membership in an Indian
tribe and is the biological child of a member of an Indian tribe.”



                                  5
(25 U.S.C. § 1903(4); see also § 224.1, subd. (a) [adopting federal
definition of “Indian child”].)
       Because Mother has denied that she has Indian ancestry
and because she makes no claim of error as to the investigation of
her own ancestry, ICWA can apply only through C.S.’s father.
The question for us, therefore, is whether there was sufficient
evidence that Kenneth is C.S.’s father to require an investigation
of his claimed Indian ancestry.
       ICWA’s definition of “parent” includes “any biological
parent or parents,” but expressly excludes unwed fathers “where
paternity has not been acknowledged or established.” (25 U.S.C.
§ 1903(9); see also § 224.1, subd. (c) [adopting federal
definition].)2 The statute does not specify how paternity may be
“acknowledged or established” for purposes of applying ICWA,
however––and while the Bureau of Indian Affairs (BIA) has
acknowledged this omission, it declined to adopt a federal
standard when it issued ICWA regulations in 2016. Instead, the
BIA’s comments accompanying the final regulations explained as
follows: “The final rule mirrors the statutory definition and does
not provide a Federal standard for acknowledgment or
establishment of paternity. The Supreme Court and subsequent
case law has already articulated a constitutional standard
regarding the rights of unwed fathers, see Stanley v. Illinois,
405 U.S. 645 (1972); Bruce L. v. W.E., 247 P.3d 966, 978–979

2      In full, 25 United States Code section 1903(9) provides:
“ ‘[P]arent’ means any biological parent or parents of an Indian
child or any Indian person who has lawfully adopted an Indian
child, including adoptions under tribal law or custom. It does not
include the unwed father where paternity has not been
acknowledged or established.”




                                 6
(Alaska 2011) (collecting cases)—that an unwed father who
‘manifests an interest in developing a relationship with [his] child
cannot constitutionally be denied parental status based solely on
the failure to comply with the technical requirements for
establishing paternity.’ Bruce L., 247 P.3d at 978-79. Many
State courts have held that, for ICWA purposes, an unwed father
must make reasonable efforts to establish paternity, but need not
strictly comply with State laws. Id. At this time, the
Department does not see a need to establish an ICWA-specific
Federal definition for this term.” (Indian Child Welfare Act
Proceedings, 81 Fed.Reg. 38796 (June 14, 2016).)
       There is no suggestion in the record––and mother does not
contend––that Kenneth has “manifest[ed] an interest in
developing a relationship with” C.S. such that he cannot
constitutionally be denied parental status. To the contrary, it
appears undisputed that Kenneth did not support mother during
her pregnancy, was not present at C.S.’s birth, and has never
appeared in the dependency action to seek visitation with or
custody of C.S. Indeed, it appears Kenneth has never met C.S. or
tried to do so. For all of these reasons, Kenneth does not have a
constitutionally protected interest in a relationship with C.S.
       Nor has Kenneth acknowledged or established paternity
under state law. (In re Daniel M. (2003) 110 Cal.App.4th 703,
708 [because ICWA does not provide a standard for the
acknowledgment or establishment of paternity, “courts have
resolved the issue under state law”]; Office of Public Advocacy v.
Superior Court (Alaska 2020) 462 P.3d 1000, 1006 & fn. 37 [citing
In re Daniel M.].) The framework for paternity determinations in
California is set out in several provisions of the Welfare and
Institutions Code and Family Code. As relevant here, these




                                 7
provisions state that paternity may be established or
acknowledged as follows:
       ––Through the entry of a judgment of paternity by a court
(Fam. Code, § 7636; § 316.2, subd. (a)(1));
       ––By a voluntary declaration of parentage signed by an
unmarried mother and a person identified by the mother “as
either the only possible genetic parent other than the woman who
gave birth or the intended parent of a child conceived through
assisted reproduction” (Fam. Code, §§ 7571, subd. (a), 7573–7581;
§ 316.2, subd. (a)(5));
       ––By the identification of a man as a genetic parent
through genetic testing, if the identification is not successfully
challenged (Fam. Code, §§ 7554, subd. (a), 7555; § 316.2, subd.
(a)(6));
       ––By legal presumption: Where a man and a child’s birth
mother married or attempted to marry, or a man “receive[d] the
child into [his] home and openly [held] out the child as [his]
natural child,” he will be presumed to be the child’s natural
parent, subject to rebuttal “in an appropriate action . . . by clear
and convincing evidence” (Fam. Code, § 7611, subds. (a)–(d),
7612, subd. (a); § 316.2, subds. (a)(2)–(4), (7).)
       ––By an alleged father “[a]dmit[ting] parentage in a
pleading, when making an appearance, or during a hearing,” if
the court “accepts the admission . . . and . . . determines that the
person is a genetic parent of the child” (Fam. Code, § 7554,
subd. (a); § 316.2, subd. (a)(5)).
       In the present case, Kenneth did not acknowledge or
establish paternity in any of the ways prescribed by statute. He
did not seek a judgment of paternity, sign a voluntary declaration
of paternity, or submit to genetic testing. He is not married to




                                 8
mother and he never received C.S. into his home or held C.S. out
as his child. Further, Kenneth has not admitted parentage in a
pleading, when making an appearance, or during a hearing. To
the contrary, he has never made an appearance of any kind in
this action despite being served with notice.
      Notwithstanding Kenneth’s failure to meet any of the
statutory conditions for acknowledging or establishing paternity,
mother contends Kenneth’s claims of Cherokee ancestry triggered
ICWA’s inquiry and notice requirements because Kenneth
allegedly “acknowledged” his paternity to the mother of his older
children. However, mother cites no authority, and we are not
aware of any, for the proposition that an informal
acknowledgement of paternity to a third party makes Kenneth a
“parent” for ICWA purposes.3
      Mother further contends that we should not look to state
law to define what it means to “acknowledge” or “establish”
paternity for ICWA purposes because “the United States
Supreme Court [has] specifically rejected the argument that a
man did not qualify as a ‘parent’ under 25 U.S.C. § 1903(9)
because he did not meet the definition for acknowledging or
establishing paternity under [state] law.” Not so: In Adoptive
Couple v. Baby Girl (2013) 570 U.S. 637, 647, footnote 4, on which
mother relies, the Supreme Court specifically declined to decide
whether the father was a “parent.” The court reached this

3     Indeed, even were mother correct about the legal standard,
the record does not support mother’s assertion that Kenneth
acknowledged paternity to the mother of his older children.
While Kenneth told a CSW he had told his children’s mother that
he was C.S.’s “alleged father,” nothing in his statement suggests
he admitted being C.S.’s biological father.




                                9
conclusion, moreover, because it found that even if the biological
father were a “parent,” the provisions of ICWA governing
termination of parental rights would not apply because he “had
never had legal or physical custody of Baby Girl” (id. at p. 650)––
a conclusion that, if applicable here, would require us to find that
Kenneth’s alleged biological paternity of C.S. is wholly irrelevant
to the ICWA inquiry.
                          DISPOSITION
      The order terminating parental rights is affirmed.

    NOT TO BE PUBLISHED IN THE OFFICIAL
REPORTS




                                     EDMON, P. J.



We concur:




                  LAVIN, J.




                  EGERTON, J.




                                10